DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 24 Oct. 2022 has been entered.
Claims 160-179 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 160-179 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of 24 Oct. 2022.

Response to Arguments
Applicant's arguments filed 24 Oct. 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed composition is distinguishable from the cited combination because Hertel teaches use of betaine monohydrate in the solvent composition and such composition would have more than 10% water. This is not persuasive because a mixture of betaine monohydrate and TFA at a 1:2 molar ratio, as taught by the cited combination, gives a weight percent of water of about 5% (see below).
Applicant further argues that the mixture of Hertel is an aqueous solution rather than a DES. This is not persuasive because Hertel expressly teaches a DES (e.g., Title, Abstract).  Moreover, the amount of water present in the composition of the cited combination is within the claimed range (see below).

Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 161-163, 170-172 and 178-179 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 160, 169 and 178 have been amended to recite that “the composition comprises 10% or less of water, by weight of the composition”, and claims 161-163, 170-172 and 178-179 recite that the sample further comprises a biological sample (such that the combined sample comprising the eutectic solvent + sample is subject to the “10% or less of water” limitation).  The instant specification discloses that “[t]he DES mixture therefore contains … even more preferably 10% or less, even more preferably 5% or less and most preferably less than 2% water” ([0182]).  Note that the specification uses the term “DES mixture” to refer to the mixture of solvents comprising the DES, as distinguished from sample-containing compositions which are referred to as “stabilized” compositions (e.g., Spec., [0029]-[0035]).  The specification does not contain any disclosure that the stabilized composition comprises less than 10% water.  As such, claims 161-163, 170-172 and 178-179 comprise new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 160, 164, 169 and 173 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbott et al., Chemphyschem: a European journal of chemical physics and physical chemistry 7.4 (2006): 803-806 (cited in IDS of 4 Aug. 2021) in view of WO2012145522 to Hertel et al. (cited in IDS of 4 Aug. 2021).
Abbott teaches deep eutectic solvents (DES) comprising mixtures of a quarternary ammonium halide compound with hydrogen bond donor compound such as an amide, and that such DES have unique solvent properties which makes them useful in various commercial processes (p. 803, 1st ¶).  Abbott further teaches that high viscosity is an issue limiting the utility of many DES compositions, and that lower viscosity DES compositions can be formulated by using small quarternary ammonium cations and fluorinated H-bond donors such as trifluoroacetamide (TFA) (p. 803, 1st and 2nd ¶).  Abbott teaches low viscosity DES compositions comprising a quarternary ammonium compound and an amide H-bond donor at a 1:2 molar ratio, respectively, including a 1:2 mixture of choline chloride and TFA (where the choline and TFA comprise essentially 100% by weight of the composition) (p. 803, right col.; Table 1).   
Claims 160, 164, 169 and 173 differ from Abbott in that: the quarternary ammonium compound is betaine (trimethylglycine) rather than choline chloride.
Hertel teaches DES solvent compositions in which betaine is substituted for choline chloride, which is advantageous because betaine has a much lower cost than choline chloride (entire doc, including p. 4, line 9 to p. 8, line 16).  Hertel teaches that betaine was able to be substituted for choline chloride at the same molar ratio in multiple DES compositions (including with the amide urea), resulting in DES with the same viscosity properties (p. 5, line 19 to p. 6, line 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a DES solvent composition comprising a quarternary ammonium compound such as choline chloride and an H-bond donor which is TFA as taught by Abbott wherein the choline chloride is replaced by betaine as taught by Hertel because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to replace choline chloride in the DES composition of Abbott with betaine because Hertel teaches that choline chloride can be prohibitively expensive and that betaine is significantly cheaper while providing DES with substantially similar properties including the same viscosity.  Replacing choline chloride in the DES composition of Abbott with betaine would have led to predictable results with a reasonable expectation of success because Hertel teaches that betaine can be substituted for choline chloride in many DES compositions yielding DES with substantially similar properties.  While Hertel notes that betaine could not be substituted for choline in some choline-containing DES (e.g., p. 6, lines 2-3 noting that no DES was formed with some H-bond donors), the fact that choline and betaine have substantially similar structures ((CH3)3NCH2CH2OH for choline; (CH3)3NCH2COOH for betaine) would provide a reasonable expectation of success.  Moreover, since the substitution involves simply substituting one component for another at the same ratios to yield DES with substantially similar properties, it would have at least been obvious for one of ordinary skill to try such substitution with the DES of Abbott in an effort to achieve the cost savings noted by Hertel.  
Regarding the recitation in claim 160 that “the composition comprises 10% or less of water, by weight of the composition”, the cited combination teaches a mixture of betaine monohydrate (MW 135.16, of which 18 is H2O) and TFA (MW 113.04) at a 1:2 molar ratio (which gives a weight percent of water of about 5% (18/(135.16 + 113.04*2)).  

Claims 161-163, 165-168, 170-172 and 174-179 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbott in view of Hertel, as applied to claims 160, 164, 169 and 173, further in view of WO2014055936 to Hogan (cited in IDS of 4 Aug. 2021).
Claims 161, 162, 165-168, 170, 171 and 174-179 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbott in view of Hertel, as applied to claims 160, 164, 169 and 173, in that: the composition further comprises a sample selected from those in claims 161, 162, 170, 171 and 179; the solvent prevents degradation of a biomolecule in said sample (claims 163, 172); the solvent has a pH between about 5 and 7.5 (claims 165, 174); and the solvent further comprises an additive set forth in claims 166-168 or 175-177. 
Hogan teaches use of DES compositions for preserving a biological sample, wherein the DES can comprise a mixture of a quaternary ammonium salt such as choline chloride with an H-bond donor such as an amide at a molar ratio of quaternary ammonium:H-bond donor of 1:2 ([0006][ [0026]-[0029]; [0068]-[0130]).  The biological sample can comprise any type of sample, including microorganisms (bacteria, fungi, etc.), viruses (including coronaviruses such as SARS viruses), cells (e.g., mammalian cells) and biomolecules such as proteins, DNA and RNA, and can be in any form including cell suspensions/lysates, biopsies, tissues, etc. ([0068]-[0074]; [0096]-[0102]).  The DES solvent acts to stabilize the biological sample material (i.e. prevents degradation) ([0026]-[0027]; [0123]-[0124]).  The composition can further include one or more additives, such as a buffer with a pH range of about 7-8 ([0085]), a detergent/chaotrope such as sodium dodecyl sulfate or urea ([0086] or a desiccant such as silica or a molecular sieve ([0137]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a DES solvent composition as taught by the combination of Abbott in view of Hertel for the preservation of a biological sample as taught by Hogan (such that the composition comprises a biological material and/or one or more additives to aid in stabilizing said material) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the DES of Abbott in view of Hertel for the preservation of a biological sample as taught by Hogan because Hogan teaches that DES provide good stabilization/preservation of samples at room temperature without damage associated with alternative freezing/lyophilization methods (e.g., Hogan, [0003]-[0004]).  Using the DES of Abbott in view of Hertel for the preservation of a biological sample as taught by Hogan would have led to predictable results with a reasonable expectation of success because Hogan teaches that DES solvents of the same type as that of Abbott in view of Hertel (comprising a quaternary ammonium salt such as choline chloride with an H-bond donor such as an amide at a molar ratio of quaternary ammonium:H-bond donor of 1:2) can be used for preserving biological samples.
Regarding the limitation that “the composition comprises 10% or less of water, by weight of the composition”, Hogan teaches that the sample to be preserved can be an aqueous sample (e.g., a cell suspension/lysate or the like) and that the composition (including the sample and the eutectic solvent) can be treated to remove water yielding a sample substantially free of water – e.g., comprising less than 5%, 4%, 3%, 2%, 1% or 0.5% water by mass ([00096]-[0103]; [0126]-[0129]).  It would have thus been obvious to prepare a composition comprising the DES solvent of Abbott in view of Hertel and further including a biological sample wherein the composition contains less than 10% by weight of water.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 160-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over i) claims 1-15 of U.S. Patent No. 9696247; and ii) claims 1-18 of US Patent No. 10539488, each in view of Hogan (as applied above). Although the claims at issue are not identical, they are not patentably distinct from each other because the above patents teach DES solvent compositions comprising the same betaine/TFA components in the same ratio and amount along with the same additives (e.g., zinc sulfate) recited in the instant claims.  Regarding the less than 10% water limitation, Hogan teaches using DES compositions similar to those of the ‘247 and ‘488 Patents to preserve a biological sample wherein the combined composition is evaporated to such that the composition is substantially free of water. 
Claims 160-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10393633, in view of Hogan as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patents teach DES solvent compositions comprising the same betaine/TFA components in the same ratio, along with the same additives (e.g., zinc sulfate) recited in the instant claims.  Regarding the less than 10% water limitation, Hogan teaches using DES compositions similar to those of the ‘247 and ‘488 Patents to preserve a biological sample wherein the combined composition is evaporated to such that the composition is substantially free of water.
While parent App. 14193680 included a restriction requirement (dated 23 Jan. 2015) between method and composition claims, the instant claims are not entitled to safe harbor protection against double patenting over any of the above patents because the claims are not consonant in scope with such restriction requirement (composition claim 176 of 14193680 that was subjected to restriction was directed to any type of DES plus a sample).

Claims 160-179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 13, 24, 27-29, 32, 38-40, 46, 54, 65, 67, 71, 76, 79 and 130 of copending Application No. 17/262,243 in view of Hogan above. The claims of the ‘243 App teach a method of fixing a cellular biological sample with a DES which can comprise betaine and TFA (i.e. a composition comprising a DES of betaine/TFA and a cellular sample), and it would have been obvious in view of Hogan to make such a compositions in the ratio and water % and with additives recited in the instant claims. Moreover, while the claims of the ‘243 App teach a cellular sample, it would have been obvious that such a sample (e.g., a tissue sample, blood sample or the like) could include one or more bacteria, viruses, etc. as recited in the dependent claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657